the president delivered the following opinion of the court.
The court is of opinion, that the contract in this case having been for the delivery of six thousand dollars of 8 per cent, stock of the United States, on the first day of January 1802, with the interest due thereon from the first day of January preceding; and that stock, not having been delivered according to contract, and being of uncertain value, its true value on the day agreed on for the delivery, to be ascertained by one of the commissioners of the court, or by an issue, (in default of argument by the parties as to its value,) together with the interest due on the same, up to the time, as aforesaid, formed the aggregate sum due by the appellant to the appellee, agreeably to the decision of this court in the case of Groves v. Graves, and not the nominal amount of the said stock, as seems to have been supposed by the chancellor. The court is also of opinion that, in default of the payment of the said sum, and interest at the rate of six per sent, upon the value so found as aforesaid, by a given day, the land in the indenture of mortgage contained ought to have been decreed to be sold, to satisfy the same, in the *307usual manner; the interlocutory decree of the 30th day of March 1805, therefore, having proceeded upon erroneous principles, and having been, possibly, for a greater sum than was due by the appellant, is, as well as the last decree erroneous. Decree reversed, and cause remanded to be proceeded in upon the above principles.